Citation Nr: 0016275	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  98-11 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD), prior to March 19, 1993.

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
from March 19, 1993 through January 3, 1995. 



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran served on active duty from October 1968 to June 
1970.

By rating action in June 1991, the Columbia, South Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) granted service connection for the veteran's PTSD and 
assigned a 10 percent rating, effective from December 12, 
1990.  Received on December 31, 1992 was a statement from the 
veteran in which he requested an increased rating for his 
service-connected PTSD.  This matter comes before the Board 
of Veterans' Appeals (Board) from a January 1993 rating 
decision of the RO which denied a rating in excess of 10 
percent for the veteran's PTSD.  In March 1993, the veteran 
submitted a statement in which he indicated that he wished to 
reopen his service-connected claim for PTSD and that the 
medical evidence that he included verified that his condition 
was much worse.  As noted in the Board remand in September 
1996, the March 1993 statement was sufficient to initiate an 
appeal of his claim for an increased evaluation for PTSD.  In 
a May 1993 rating decision, the RO increased the evaluation 
of his PTSD to 50 percent, effective from March 16, 1993.  An 
October 1994 statement of the case was issued with respect to 
the matter of entitlement to an evaluation greater than 50 
percent for PTSD and a timely substantive appeal was 
received; thus, placing the increased rating issue in proper 
appellate status.

In September 1996 this matter came before the Board and was 
remanded to the RO for further evidentiary development.  By 
rating action in March 1997, the RO granted a 100 percent 
rating, effective from January 4, 1995, for the veteran's 
PTSD, indicating that this was considered to be a complete 
grant of benefits sought on appeal and that the issue of 
individual unemployability would not be addressed since the 
100 percent rating had been granted.  In a letter dated in 
March 1998, the veteran's representative expressed 
disagreement with the March 1997 rating decision, essentially 
claiming that the veteran had been unemployable since 
December 29, 1992 (the date of his claim for an increased 
rating), and that the effective date of the award of 100 
percent should be December 29, 1992.  The representative 
noted that the issue was "entitlement to an earlier 
effective date than January 4, 1995".  In March 1998, the RO 
issued a statement of the case, encompassing the action taken 
in the March 1997 rating decision, and essentially considered 
the issue to be an increased rating claim.  In a letter dated 
in June 1998, the veteran's representative indicated that the 
March 1998 letter was intended as a notice of disagreement 
with the issue of entitlement to an earlier effective date, 
and requested that the RO reissue the statement of the case 
addressing the issue that the notice of disagreement 
specifically referred to.  In July 1998 the RO issued a 
supplemental statement of the case pertaining to entitlement 
to an effective date earlier than January 4, 1995 for 100 
percent for PTSD.  

The Board acknowledges the contentions of the veteran's 
representative that the proper issue on appeal should be 
entitlement to an earlier effective date.  In that regard, 
the Board also notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Although in March 1997, the RO did assign a 
100 percent rating for the veteran's PTSD, the 100 percent 
rating was only effective from January 4, 1995.  Since the 
veteran's claim for an increased rating was received by the 
RO on December 31, 1992, the 100 percent rating could 
potentially be effective from December 31, 1992.  
Accordingly, the Board finds that the increased rating issue 
is still in appellate status, as the maximum benefit has not 
been granted, and therefore, the issues are more 
appropriately characterized as entitlement to a rating in 
excess of 10 percent for PTSD, from December 31, 1992 through 
March 18, 1993, and entitlement to a rating in excess of 50 
percent for PTSD, from March 19, 1993 through January 3, 
1995.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Received by the RO on December 31, 1992 was the veteran's 
claim for an increased rating for his service-connected PTSD.

3.  Symptoms of the veteran's PTSD rendered the veteran 
unemployable from December 31, 1992 through January 3, 1995.


CONCLUSION OF LAW

The schedular criteria for a 100 percent for PTSD, effective 
from December 31, 1992 through January 3, 1995, have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.400(o)(2), 4.1, 4.2, 4.7, 4.10, 4.16(c), 
4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA outpatient treatment records dated in October 1992 showed 
that the veteran reported that he had PTSD and needed to see 
a psychiatrist.  He was seen in the psychiatry clinic on 
October 9, 1992 and reported having nightmares, flashbacks, 
and mood swings.  He had occasional suicidal thoughts of 
using a gun, and kept a loaded gun in his home for 
protection.  He lived alone in the country.  He reported that 
he behaved violently in the past, had struck his wife on 
several occasions and was verbally abusive to his recent 
girlfriend.  He indicated that he was self-employed.  He 
claimed he was short-tempered, and could not hold a job 
working with others because of his short temper.  The 
assessment was PTSD, probable explosive disorder, and 
probable personality disorder or cyclothymia.  

Received by the RO on December 31, 1992 was the veteran's 
claim for an increased rating for his PTSD, which had been 
rated as 10 percent disabling, effective from December 12, 
1990.

A VA treatment record showed that in March 1993 the veteran 
was seen in the psychiatry clinic and reported that he was 
upset all the time, could not deal with people, could not 
work, and had poor sleep.  Objective examination showed that 
he was angry, upset, and somewhat suspicious.  He had a 
probable intermittent explosive disorder and dealt with 
people poorly.  The examiner indicated a doubt that the 
veteran was employable.  He was noted to be irritable, 
tempermental, had a low stress tolerance, and frequent 
flashbacks regarding deaths and explosions.  In April 1993 it 
was noted that he had PTSD, moderate impairment, with 
paranoid features and intermittent explosive disorder.  He 
reported that he worked sporadically over the past several 
years, and had been self-employed.  He was seen in the 
psychiatry clinic and claimed he was doing fair, had no 
serious conflicts with recent girlfriends, and still had a 
bad temper, but was not suicidal or homicidal.  He claimed he 
was unemployed and could not do taxidermy due to sedation 
from his medications.  It was noted that he had decreased 
anger and decreased suicidal thoughts, but still had severe 
industrial impairment and moderate social impairment.  The 
examiner opined that the veteran could not work a regular 
job.

On VA examination in May 1993, the veteran reported that he 
was living alone and had not seen his parents in 21/2 years, 
which he thought was because his PTSD was getting worse.  He 
spent most of his time at home, did a little yard work, and 
watched some television.  He claimed he had to give up his 
outside job in 1981, and thereafter, he did taxidermy but 
claimed that the medications "whack [him] out" and he could 
not function.  He reported that a friend drove him to the 
examination because sometimes when he was driving along the 
road, he was reminded of Vietnam by the geography or backfire 
from a car and he had a flashback.  He was bothered most by 
still having flashbacks, and claimed that Waco brought back a 
lot.  He claimed he might have flashbacks everyday for a week 
or two, and then not have any for two to three weeks.  He 
felt that his flashbacks and dreams had increased in 
frequency and severity over the past two years.  He claimed 
he slept "a little here and a little there", but was 
constantly waking up, and would get about three to four hours 
of sleep per night.  He did not go to rap groups at the Vet 
Center because he thought it might make things worse for him.  
He did not have many relationships with others.  He indicated 
that he had depression, for which he took medication.  There 
were times he felt like hurting himself, but thought he would 
take others before he took his own life.  He slept with a 
pistol by his bed for household protection.  The diagnosis 
was PTSD.

In a VA outpatient treatment record dated in June 1993, it 
was noted that the veteran was still irritable, had rapid 
speech, mild flight of ideas, and a bad temper, but was not 
acutely suicidal.  He reported having a girlfriend for about 
five months, and indicated he was trying to control his 
temper.  In July 1993 he reported that he was getting along 
okay with his girlfriend.  He had an appointment with 
vocational rehabilitation, and indicated he wanted to 
continue with taxidermy and receive additional training.  In 
August 1993 his social worker discussed with him taking 
business courses since he was operating a small business.  
The veteran indicated that his girlfriend would probably move 
in with him and he was debating marriage.  He felt that they 
got along good, and reported that he and his girlfriend ate 
with his parents twice a week.  

In August 1993 the veteran submitted excerpts pertaining to 
Zoloft and Carbamazepine, the medications he took, and 
claimed that the side effects of the medication made it 
impossible for him to hold employment.  

In a VA outpatient treatment record dated in September 1993 
the veteran reported that he could not work, and it was noted 
that he was more of a loner.  His girlfriend had moved in and 
he reported that he saw his parents once a week.  He was 
going on a hunting and fishing vacation to Wyoming with his 
girlfriend.  It was noted that he had a flat affect and 
appeared stable on his medication.  In December 1993 he was 
seen in the psychiatry clinic and reported having severe 
flashbacks and being fearful.  He was not suicidal or 
homicidal.  He had images of people coming toward him with 
explosives and he started carrying a .38.  His anxiety, 
suspiciousness, and anger had increased, and his sleep had 
decreased.  Two days later he was seen and reported that he 
had slept seven hours, was calmer, and was slurring his 
speech a little.  His girlfriend was with him, and she 
indicated she would secure the .38.  She claimed he was no 
danger to her or himself, and noted that he made a few 
suicidal comments five or six months ago.  In March 1994 he 
reported having no suicidal thoughts recently, and he was 
found to be irritable, inactive, and withdrawn.  

In a VA treatment record dated in July 1994, it was noted 
that the veteran had flashbacks and that he last worked in 
1981.  The assessment was PTSD (Vietnam), chronic, with 
severe industrial and social impairment, and it was noted 
that he was unemployable.  In September 1994, he reported on 
his continuing problems with PTSD symptoms, including sleep 
disturbances, daily intrusive thoughts, anxiety, anger, 
irritability, and nightmares.  He claimed he was unable to 
work on a day to day basis.  It was noted that he had an 
impaired attention span.  The assessment was chronic PTSD, 
with severe industrial and social impairment.

On VA examination in October 1994 the veteran reported that 
the medication he took sedated him to the point that he did 
not wake up until the middle of the day, and he felt like he 
had a hangover, making him unable to do useful work.  He 
reported that when he did not take medication, he had 
flashbacks, tossed and turned in bed, and got up to check 
things in the house.  He avoided crowds and anything that 
reminded him of the war.  He claimed that he attempted to 
find work, however, if they found out the medication he was 
on, he was turned down for any useful employment.  He also 
claimed that the sedation from his medication made him unable 
to work.  He admitted to being angry and depressed with some 
suicidal ideation, and carried a gun most places and kept one 
by his bed.  He claimed that his last meaningful employment 
was as a self-employed taxidermist which ended approximately 
three years ago.  He reported that he lived with his 
girlfriend.  

Additionally, in October 1994, mental status examination 
showed that the veteran was alert, but described the date as 
October 17, 1994.  He was cooperative, but slightly hostile, 
and his mood was unhappy with an angry affect.  His speech 
was loud at times, but at a regular tone.  His thought 
processes were logical and goal-directed, and the thought 
content included some questionable auditory hallucinations of 
sound, which he could not describe.  He denied any visual 
hallucinations, except for flashbacks, and there was no 
evidence of any delusional system.  He did have some frequent 
suicidal ideation, but no active plan.  He denied any 
homicidal ideation.  His memory was poor.  The impression was 
PTSD.  The examiner noted that although the claims folder was 
not available, the veteran seemed to continue to have 
distressing recollections, efforts to avoid thoughts, 
feelings of detachment, difficulty staying asleep, and 
irritability.  The examiners impression, especially on the 
formal part of the mental status examination was that the 
veteran was deliberately trying to make himself look worse to 
the examiner than he actually was.  The examiner noted that 
given that, it might be reasonable to conclude that other 
parts of the veteran's history were suspect also.  The 
examiner estimated that the level of the veteran's disability 
remained in the moderate range.

Received by the RO in June 1995, was an affidavit from the 
veteran pertaining to his work history and earnings record 
prior to 1990.  He indicated that he received vocational 
training in taxidermy, and had been self-employed in 
taxidermy since his discharge from service.  He claimed that 
the last time he worked full time was in 1981.  He described 
the problems he experienced on the job, and indicated he left 
his jobs because he could not properly deal with the stress 
and pressures of day-to-day employment.  Also submitted by 
the veteran's representative was a copy of the veteran's 
"entire Social Security file".  The records reflect that in 
September 1994, the veteran was denied disability benefits by 
the Social Security Administration.  

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is, he has presented a claim which is 
plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further development 
is required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and enable VA to make a more precise evaluation of the level 
of the disability and of any changes in the condition.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

38 C.F.R. §§ 4.129 and 4.130 provide that social and 
industrial inadaptability are the basic criteria for rating 
mental disorders.  Social integration is one of the best 
evidences of mental health and reflects the ability to 
establish (together with the desire to establish) healthy and 
effective interpersonal relationships.  However, in 
evaluating impairment, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129 (1996).  In evaluating psychiatric 
disabilities, the severity of disability is based upon actual 
symptomatology as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and a decrease in 
work efficiency.  An emotionally sick veteran with a good 
work record must not be underevaluated, nor must a veteran's 
condition be overevaluated on the basis of a poor record not 
supported by the psychiatric picture.  38 C.F.R. § 4.130 
(1996).

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, in this case, since the 
pertinent period for considering the veteran's PTSD precedes 
the effective date of the regulation change, the Board need 
only consider the prior (old) version of the regulation.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).

Under the general rating formula for psychoneurotic 
disorders, as in effect prior to November 7, 1996, a 
noncompensable evaluation is assigned when there are neurotic 
symptoms which may somewhat adversely affect relationships 
with others, but which do not cause impairment of working 
ability.  A 10 percent evaluation is warranted where there is 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  Where there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment, a 30 percent 
disability evaluation will be assigned.  A 50 percent 
disability evaluation is for assignment where the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  When the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and there are psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment, a 70 percent 
evaluation is appropriate.

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or where there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or the individual is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).  

In the case of Johnson v. Brown, 7 Vet. App. 95 (1994), the 
Court concluded that should the Board determine that any one 
of the three independent criteria listed in Diagnostic Code 
9411 (for a 100 percent rating) has been met, then a 100 
percent rating should be assigned.  Also, under 38 C.F.R. § 
4.16(c) (in effect prior to November 7, 1996) if a veteran 
has a 70 percent evaluation for a mental disorder, and such 
mental disorder precludes him from securing or following a 
substantially gainful occupation, a 100 percent schedular 
evaluation will be assigned under the appropriate diagnostic 
code.

The veteran and his representative contend that a 100 percent 
rating is warranted effective from December 31, 1992 through 
January 3, 1995, on the basis that the veteran was 
unemployable during that period due to the manifestations of 
PTSD.  After reviewing the complete evidentiary record prior 
to January 4, 1995, the Board concludes that the evidence 
approaches a state of equipoise on the question of whether 
the veteran was unemployable from December 31, 1992 through 
January 3, 1995 as a result of his PTSD.  

At this point, it should be interjected that there is nothing 
to suggest that the veteran's activities as a self-employed 
taxidermist amounted to anything but marginal employment.  He 
was his own boss and, according to his application for a 
total rating in June 1993, he only worked 20 hours per week 
and his highest gross earnings were $150 per month.  Under 
such circumstances, this would be marginal employment and 
would not tend to prove he was engaged in substantially 
gainful employment.  

VA outpatient treatment records dated in October 1992 showed 
that the veteran reported having nightmares, flashbacks, mood 
swings, and occasional suicidal thoughts of using a gun, and 
kept a loaded gun in his home for protection.  He reported 
that he behaved violently in the past.  He was self-employed, 
and claimed he could not hold a job working with others 
because of his short temper.  In March 1993 a VA examiner 
noted that the veteran had a probable intermittent explosive 
disorder and dealt with people poorly, and was doubtful that 
the veteran was employable.  In April 1993, it was noted that 
he had severe industrial impairment and moderate social 
impairment, and the VA examiner opined that he could not work 
a regular job.  On VA examination in May 1993, the veteran 
reported that he was living alone and had not seen his 
parents in 21/2 years.  He claimed he had to give up his 
outside job in 1981, and thereafter, he did taxidermy but 
claimed that the medications "whack [him] out" and he could 
not function.  In July 1993 he reported that he was getting 
along okay with his girlfriend.  He had an appointment with 
vocational rehabilitation, and indicated he wanted to 
continue with taxidermy and receive additional training.  In 
August 1993 his social worker discussed with him taking 
business courses since he was operating a small business.  
The veteran indicated that his girlfriend would probably move 
in with him and he felt that they got along good, and they 
ate with his parents twice a week.  In July 1994, it was 
noted that he had severe industrial and social impairment, 
and was unemployable.  On VA examination in October 1994 he 
reported that the medication he took sedated him to the point 
that he did not wake up until the middle of the day, and he 
felt like he had a hangover, making him unable to do useful 
work.  He claimed that his last meaningful employment was as 
a self-employed taxidermist which ended approximately three 
years ago.  The examiner's impression, especially on the 
formal part of the mental status examination was that the 
veteran was deliberately trying to make himself look worse 
than he actually was.  The examiner estimated that the level 
of the veteran's disability remained in the moderate range.  

Accordingly, there is evidence in support of the veteran's 
claim that his PTSD rendered him unemployable from December 
31, 1992 through January 3, 1995, and there is also evidence 
that does not support his contentions.  The Board therefore 
finds that the evidence is in equipoise, so as to require 
application of the "benefit-of-the-doubt", which provides 
that when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  Giving the veteran the benefit of the doubt, it is 
concluded that manifestations of his PTSD resulted in severe 
industrial impairment, thus rendering him unable to obtain or 
retain employment from December 31, 1992 through January 3, 
1995.  A 100 percent evaluation effective from December 31, 
1992 through January 3, 1995, under the old schedular 
criteria, is therefore warranted.  38 C.F.R. §4.132, 
Diagnostic Code 9411.  


ORDER

A 100 percent rating for PTSD, effective from December 31, 
1992 through January 3, 1995, is granted, subject to the 
regulations governing the award of monetary benefits.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

